Bronson, J.
This is an action to recover on a life insurance certificate issued by the Grand Lodge of the A. O. U. W. From a judgment entered upon a verdict directed for the defendant the plaintiff, the beneficiary in such certificate, has appealed. Substantially, the facts are as follows:
Eaymond Jones, aged twenty-two years, became a member of the lodge involved, about February 1, 1918. To him was issued a life insurance policy in the sum of $2,000, his mother being named as the beneficiary. The required fees therefor were paid by his mother. The assessments for August and September, 1918, levied pursuant to the lodge requirements, were not paid, by reason whereof under the by-laws and rules of the lodge, Eaymond Jones became suspended. On October 5, 1918, having contracted influenza, he was taken to a hospital in Bismarck, North Dakota. While there, on October 11 or 12, 1918, his sister paid the financier of the local lodge in Bismarck $13.02, and received a receipt therefor, the same being for the delinquent assessments and for the dues to December 31, 1918, including a reinstatement fee of 50 cents. There the sister signed the name of Eaymond Jones to a reinstatement certificate, showing that at such date Eaymond Jones was in sound bodily health. On the receipt issued by such financier it is stated that such receipt so given to a sus*400pended member does not bind the order until the member has been reinstated as provided by the laws of the order, and that if the application for reinstatement is rejected the amount shown therein would be returned to the applicant. The sister so making payment did not inform the financier, and the evidence does not disclose, that he then knew that Raymond Jones was in the hospital. On the next day, October 13, 1918, Raymond Jones died in the hospital as a result of such influenza. Under the by-laws of the lodge it is provided that a suspended member may be reinstated by making payment of the assessments due and in arrears, and a reinstatement fee of 50 cents by a majority vote of the lodge taken at its next stated meeting, and a record thereof made on the minutes. This by-law applies when reinstatement is desired any time within three months of the date of the forfeiture. It is stipulated in the evidence that the regular meetings of the local lodge as stated for the month of October, 1918, were respectively October 1st, and October 15th. The lodge never took any action on the reinstatement, Raymond Jones having died previous to its meeting of October 15, 1918. The claim for benefits under the insurance certificate were rejected by the lodge. It is the contention of the appellant herein that upon principles of waiver the life certificate in question is in force by reason of the receipt of such money from the sister so paid, the issue of the receipt therefor, and the failure to promptly return the same. Many authorities are cited concerning the power of local officers of a fraternal lodge to waive the by-laws or requirements of the lodge concerning insurance. It is contended by the appellant herein that the question of waiver in this case was one for the jury. We are satisfied upon this record that the trial court did not err in directing a verdict for the defendant. There is no question of waiver presented either in the pleadings or the evidence in this case. There is no proof or attempted proof to show any assurance offered or given by the financier of the lodge that Raymond Jones was reinstated by the issue of such receipt. There is no proof at all that the financier in issuing such receipt then knew of the condition of Raymond Jones. There is evidence in the record that the amount of such dues so paid for which the receipt was given, was deposited -in a bank in Bismarck to the credit of the plaintiff, she having refused to receive the return of such payment. It follows accordingly that *401Raymond Jones was not a member of the defendant lodge at the date of his decease. The judgment is in all things affirmed, with costs to the respondent.